 

Exhibit 10.2

 

PLEASE NOTE: CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.

 

STRATEGIC INNOVATION FUND

 

VBI COVID-19 Project

 

This Agreement made

 

Between:

HER MAJESTY THE QUEEN IN RIGHT OF CANADA (“Her Majesty”)

 

as represented by the Minister of Industry

 

(the “Minister”)

 

And:

Variation Biotechnologies Inc., a corporation duly incorporated under the laws
of Canada, having its head office located at 310 Hunt Club Road Suite 201,
Ottawa, Ontario K1V 1C1

 

(the “Recipient”)

 

And:

VBI Vaccines Inc., a corporation duly incorporated under the laws of British
Columbia having its head office located at 222 Third Street, Suite 2241
Cambridge, Massachusetts 02142 and an office located at 310 Hunt Club Road Suite
201, Ottawa, Ontario K1V 1C1

 

(the “Guarantor”)

 

 1 

 

 

RECITALS

 

WHEREAS

 

  I- The Strategic Innovation Fund (“SIF”) is designed to encourage research and
development, and accelerate the technology transfer and commercialization of
innovative products, services, and processes; facilitate the growth and
expansion of firms; secure economically significant mandates within or to
Canada; and, advance industrial research and technology demonstration activities
through collaboration;         II- Neither the entering into this Agreement nor
the provision by the Minister of the Contribution is contingent upon export
performance on the part of the Recipient;

 

  III- the Project involves:           ● activities related to the creation or
deployment of medical countermeasures (MCMs), or any activity related to the
response to COVID-19;     ● activities related to Canada’s long-term emergency
preparedness; and     ● obtaining an R&D and/or production mandate which was
previously held outside of Canada or is being established for the first time in
relation to Canada’s emergency preparedness.           IV- The Minister has
agreed to make a non-repayable contribution to the Recipient in support of the
Recipient’s Eligible Supported Costs (as defined herein) of the Project with
total Project costs of seventy-four million, six hundred and thirty-six thousand
dollars ($74,636,000);

 

 2 

 

 

NOW, THEREFORE in accordance with the mutual covenants and agreements herein,
Her Majesty and the Recipient agree as follows:

 

1. Purpose of the Agreement

 

The purpose of this Agreement is to set out respective obligations and the terms
and conditions under which the Minister will provide funding in support of the
Project (as defined herein).

 

2. Interpretation

 

2.1 Definitions.

 

In this Agreement, a capitalized term has the meaning given to it in this
section, unless otherwise specified:

 

“Acquisition or Divestiture” means an acquisition of a business, the sale of a
business or a merger or amalgamation.

 

“Activity” means a significant task that must take place in order to complete
the Project. It has duration, during which time the work of that task is
performed, and may have resources and costs associated with that task as set out
in Form C1- PROJECT COSTS BREAKDOWN of Schedule 1 - Statement of Work.

 

“Agreement” means this contribution agreement including all the schedules
attached hereto, as such may be amended, restated or supplemented, from time to
time.

 

“Affiliated Person” means an affiliated person as defined in the Income Tax Act,
as amended.

 

“Background Intellectual Property” means Intellectual Property that is not
Project Intellectual Property and that is required for the carrying out of the
Project or the exploitation of the Project Intellectual Property.

 

“Background Intellectual Property Rights” means the Intellectual Property Rights
in Background Intellectual Property.

 

“Benefits Commitments” means those activities described in Subsection 6.3 of
this Agreement that will generate benefits to Canada.

 

“Benefits Phase” means the period from the Project Completion Date to and
including the last day of the Term.

 

 3 

 

 

“Change in Control” of the Recipient means:

 

(a) if the Recipient is a public company, the acquisition by an individual or
company (or two or more of them acting in concert) that results in its or their
direct or indirect beneficial ownership of 20% or more of outstanding shares of
voting stock of the Recipient; or     (b) if the Recipient is a private company,
the acquisition by an individual or company (or two or more of them acting in
concert) that results in its or their direct or indirect beneficial ownership of
50% or more of the voting stock in the Recipient; or     (c) if the Recipient
enters into a binding obligation to sell, sells or otherwise disposes of all or
substantially all of its assets.

 

“Claim Period” means the following quarters of a calendar year: January 1 to
March 31, April 1 to June 30, July 1 to September 30 and October 1 to December
31.

 

“Collaboration” means the Recipient’s association with one or more Collaboration
Partners for the purpose of research and development.

 

“Collaboration Partner” means, other than the Recipient and sub-contractors, any
small and medium-sized Canadian based enterprise, any Canadian research
institute, any licensed or accredited academic, post-secondary institution in
Canada that is/are involved in the Collaboration.

 

“Contribution” means the funding, in Canadian dollars, made available by the
Minister under this Agreement.

 

“CO-OP Term” means a four (4) month full-time position.

 

“Dispose” means, as regards a Project Asset, the transferring outside Canada, by
the Recipient, selling, leasing or otherwise disposing including, in the case of
a prototype or pilot plant, the transfer to commercial production, but in any
event, shall not include abandoning the Project Asset for legitimate business
reasons, such as the disposal of obsolete or disused equipment or materials.

 

“Eligibility Date” means ***.

 

 4 

 

 

“Eligible Costs” means the costs associated with work performed in Canada, or
outside of Canada to the extent explicitly permitted in this Agreement that are
incurred and paid by the Recipient in respect of the Project, and in accordance
with Schedule 3 - Cost Principles, excluding any costs prohibited or deemed
ineligible elsewhere in this Agreement.

 

“Eligible Not-Supported Costs” any costs that are specifically identified in
Schedule 1 - Statement of Work as not being supported including those Eligible
Costs that are in excess of limits imposed on indirect (overhead) costs under
Schedule 3 – Cost Principles of this Agreement.

 

“Eligible Supported Costs” means any Eligible Costs, excluding Eligible
Not-Supported Costs.

 

“Event of Default” means the events of default listed in Subsection 14.1 of this
Agreement.

 

“Execution Date” means the date of the last signature to this Agreement such
that the Agreement is signed and dated by all Parties.

 

“Fair Market Value” means the price that would be agreed to in an open and
unrestricted market between knowledgeable and willing parties dealing at arm’s
length, who are fully informed and not under any compulsion to transact.

 

“Force Majeure” means any cause which is unavoidable or beyond the reasonable
control of the Recipient, including war, riot, insurrection, strikes, or any act
of God or other similar circumstance and which could not have been reasonably
circumvented by the Recipient without incurring unreasonable cost.

 

“FTE” or “Full Time Equivalent” means each employee or, where applicable,
intern, who works for the Recipient on a full-time basis (i.e. they are
responsible to work at least 2,000 hours for the Recipient when calculated on an
annual basis) and, in the case of hourly paid employees or interns who are
responsible to work for the Recipient less than on a full-time basis, each
equivalent to such a full-time worker, where the number of such equivalents is
calculated by dividing (a) by (b) where (a) = the aggregate of all hours worked
by such individuals for the Recipient including hours taken by them as paid
vacation, sick leave, and for other similar reasons, calculated on an annual
basis, and (b) = 2,000 hours.

 

“Government Fiscal Year” means the period from April 1 of one year to March 31
of the following year.

 

 5 

 

 

“Highly Skilled” means an employee that requires specialized training in order
to operate, manage or participate in the Project. This may include scientists,
engineers, managers and specialized trades.

 

“Intellectual Property” means all inventions, whether or not patented or
patentable, all technical information, whether or not constituting trade
secrets, and all copyrightable works, industrial designs, integrated circuit
topographies, and distinguishing marks or guises, whether or not registered or
registrable.

 

“Intellectual Property Rights” means all rights recognized by law in or to
Intellectual Property, including but not limited to Intellectual Property rights
protected through legislation. These shall include patents, copyrights,
industrial design rights, integrated circuit topography rights, rights in
trademarks and trade names, all rights in applications and registrations for any
of the foregoing, and all rights in trade secrets and confidential information.

 

“Interest Rate” means the Bank Rate, as defined in the Interest and
Administrative Charges Regulations, in effect on the due date, plus 300 basis
points, compounded monthly. The Interest Rate for a given month can be found at:

http://www.tpsgc-pwgsc.gc.ca/recgen/txt/taux-rates-eng.html

 

“Master Schedule” means a summary-level Project schedule that identifies the
major Activities and work breakdown structure components and Milestones as
reflected in Form A – MASTER SCHEDULE (Gantt Chart) of Schedule 1 - Statement of
Work.

 

“Material Change” is a significant change in the scope, objectives, outcomes or
benefits of the Project including without limitation, the following:

 

(a) The Project is not completed or not expected to be completed by the Project
Completion Date;     (b) the estimated Total Eligible Costs set out in Form C2 –
ESTIMATED COST BREAKDOWN BY FISCAL YEAR of Schedule 1 – Statement of Work are
expected to be reduced or are expected to be exceeded by twenty percent (20%) or
more;     (c) a change in the locations where the Project is to be performed as
identified in Form D – PROJECT LOCATION AND COSTS of Schedule 1 – Statement of
Work.

 

 6 

 

 

“Milestone” means a significant point or event in the Project as set forth in
Form B - MILESTONES of Schedule 1 - Statement of Work.

 

“Party” means the Minister, or the Recipient or any Guarantor, and “Parties”
means all of them.

 

“Project” means the project as described in Schedule 1 - Statement of Work.

 

“Project Asset” means an asset which, in whole or in part, has been acquired,
created, developed, advanced and/or contributed to by the Contribution.

 

“Project Completion Date” means March 31, 2022.

 

“Project Intellectual Property” means all Intellectual Property conceived,
produced, developed or reduced to practice in carrying out the Project by the
Recipient and/or any Affiliated Persons of the Recipient, or any of their
employees, agents, contractors (with respect to contractors only, to the extent
such Intellectual Property relates specifically to the Project or Resulting
Products) or assigns.

 

“Project Intellectual Property Rights” means the Intellectual Property Rights in
the Project Intellectual Property.

 

“Public Office Holder” means a public office holder as defined in the Lobbying
Act, as amended.

 

“Resulting Products” means all products, services or processes that:

 

  a. are produced using the Project Intellectual Property;   b. incorporate any
of the Project Intellectual Property; or   c. result from or are used to carry
out the Project in response to COVID-19.

 

“Recipient Fiscal Year” means the period for which the Recipient’s accounts in
respect of its business or property are prepared for purposes of assessment
under the Income Tax Act, as amended.

 

“Schedule” means a schedule to this Agreement, including any amendments or
supplements.

 

 7 

 

 

“Similar Goods” means goods or services that closely resemble the goods or
services being transferred, in respect of their component materials, form,
function and characteristics, and are capable of performing an equivalent
function as, and of being commercially interchangeable with, the goods being
transferred.

 

“Technology Readiness Level” or “TRL” means technology readiness according to
the Technology Readiness Level scale described below.

 

Technology Readiness Level   Description       TRL 1—Basic principles observed
and reported   Lowest level of technology readiness. Scientific research begins
to be translated into applied research and development (R&D). Examples might
include paper studies of a technology’s basic properties.       TRL 2—Technology
concept and/or application formulated   Invention begins. Once basic principles
are observed, practical applications can be invented. Applications are
speculative, and there may be no proof or detailed analysis to support the
assumptions.       TRL 3—Analytical and experimental critical function and/or
characteristic proof of concept   Active R&D is initiated. This includes
analytical studies and laboratory studies to physically validate the analytical
predictions of separate elements of the technology.       TRL 4—Product and/or
process validation in laboratory environment   Basic technological products
and/or processes are tested to establish that they will work.       TRL
5—Product and/or process validation in relevant environment   Reliability of
product and/or process innovation increases significantly. The basic products
and/or processes are integrated so they can be tested in a simulated
environment.

 

 8 

 



 

Technology Readiness Level   Description       TRL 6—Product and/or process
prototype demonstration in a relevant environment   Prototypes are tested in a
relevant environment. Represents a major step up in a technology’s demonstrated
readiness. Examples include testing a prototype in a simulated operational
environment.       TRL 7—Product and/or process prototype demonstration in an
operational environment   Prototype near or at planned operational system and
requires demonstration of an actual prototype in an operational environment
(e.g. in a vehicle).       TRL 8—Actual product and/or process completed and
qualified through test and demonstration   Innovation has been proven to work in
its final form and under expected conditions. In almost all cases, this TRL
represents the end of true system development.       TRL 9—Actual product and/or
process proven successful   Actual application of the product and/or process
innovation in its final form or function.

 

“Term” means the duration of this Agreement as set out in Subsection 3.2 of this
Agreement.

 

“Work Phase” means the period of time from the Eligibility Date to and including
the Project Completion Date.

 

2.2 Singular/Plural. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural.

 

2.3 Entire Agreement. Unless amended in writing by the Parties, this Agreement
comprises the entire agreement between the Parties in relation to the Project.
No prior document, negotiation, provision, undertaking or agreement in relation
to the subject matter of this Agreement has legal effect. No representation or
warranty, whether express, implied or otherwise, has been made by the Minister
to the Recipient, except as expressly set out in this Agreement.

 

 9 

 

 

2.4 Inconsistency. In case of inconsistency or conflict between a provision
contained in the part of the Agreement preceding the signatures and a provision
contained in any of the Schedules to this Agreement, the provision contained in
the part of the Agreement preceding the signatures will prevail unless expressly
stated otherwise in the applicable Schedule.

 

2.5 Schedules. This Agreement contains the following Schedules as described
below, which form an integral part of this Agreement:

 

  Schedule 1 - Statement of Work   Schedule 2 - Communications Obligations  
Schedule 3 - Cost Principles   Schedule 4 - Reporting Requirements   Schedule 5
- Resolution Process

 

3. Duration of Agreement

 

3.1 Execution. This Agreement must be signed by the Recipient and received by
the Minister within thirty (30) days of its signature by the Minister, failing
which it will be null and void.

 

3.2 Duration of Agreement. This Agreement will commence on the Execution Date
and will expire, subject to Subsection 3.3, no earlier than *** years following
the Project Completion Date unless terminated earlier in accordance with the
terms of this Agreement.

 

3.3 Survival Period. Notwithstanding the provisions of Subsection 3.2 above, the
rights and obligations described in the following Sections or Subsections will
survive for a period of three (3) years beyond the Term or early termination of
the Agreement:

 

  Section 7 - Government Funding   Subsection 8.5 - Overpayment by Minister  
Section 9 - Reporting, Monitoring, Audit and Evaluation   Subsection 10.2(d) -
Disposal of Assets   Subsection 13.1 - Indemnification   Subsection 13.2 -
Limitation of Liability

 

 10 

 

 

  Section 14 - Default and Remedies   Subsection 17.2 - Interest   Subsection
17.3 - Set-off Rights of Minister   Subsection 17.8 - Applicable Law

 

4. The Contribution

 

4.1 Contribution. Subject to the terms and conditions of this Agreement, the
Minister agrees to make a non-repayable Contribution to the Recipient in respect
of the Project in an amount not exceeding the lesser of (a) and (b) as follows:

 

  (a) seventy-five percent (75%) of the Eligible Supported Costs; and     (b)
fifty-five million, nine hundred and seventy-six thousand dollars ($55,976,000).

 

4.2 Funding Period. The Minister will not contribute to any Eligible Supported
Costs incurred by the Recipient prior to the Eligibility Date or after the
Project Completion Date. In no event will Eligible Supported Costs incurred
prior to the Execution Date exceed *** percent (***%) of the “estimated Total
Eligible Supported Costs” set out in Form C2 - ESTIMATED COST BREAKDOWN BY
FISCAL YEAR of Schedule 1 - Statement of Work.

 

4.3 Fiscal Year. The payment of the Contribution per Government Fiscal Year is
estimated at amounts specified in Form C2 - ESTIMATED COST BREAKDOWN BY FISCAL
YEAR of Schedule 1 - Statement of Work. The Minister will have no obligation to
pay any amounts in any Government Fiscal Year other than those specified in Form
C2 - ESTIMATED COST BREAKDOWN BY FISCAL YEAR of Schedule 1 - Statement of Work.
If, for a given Government Fiscal Year, the Recipient claims an amount less than
the estimated Contribution for that Government Fiscal Year specified in Form C2
- ESTIMATED COST BREAKDOWN BY FISCAL YEAR of Schedule 1 - Statement of Work, the
Minister may consider any request to reprofile the excess funds to future
Government Fiscal Years before the Project Completion Date.

 

4.4 Overruns. The Recipient shall be responsible for all costs of the Project,
including cost overruns, if any.

 

 11 

 

 

4.5 Holdbacks. Notwithstanding any other provisions of this Agreement, the
Minister may, at the Minister’s sole discretion, withhold up to ten percent
(10%) of the Contribution until:

 

  (a) the Project is completed to the satisfaction of the Minister;         (b)
the final report described in Subsection 8.3(c) has been submitted to the
satisfaction of the Minister;         (c) the Minister has approved the final
claim described in Subsection 8.3.

 

5. Recipient’s Obligations

 

5.1 Project Completion Date. The Recipient agrees to carry out the Project in a
diligent and professional manner using qualified personnel, and complete same on
or before the Project Completion Date.

 

5.2 Project Location. Except as otherwise permitted in Subsection 6.4 below, the
Recipient agrees to carry out the Project exclusively in Canada located in
Ottawa, Ontario and in other locations across Canada.

 

5.3 Benefits Commitments. The Recipient agrees to conduct Benefits Commitments
exclusively in Canada, as per Subsection 6.3.

 

5.4 Compliance. The Recipient agrees to satisfy and comply with all other terms,
conditions and obligations contained in this Agreement.

 

6. Special Conditions

 

6.1 Pre-Disbursement

 

The Recipient covenants and agrees to the following:

 

6.1.1 First Claim. Upon submission of the first claim, the Recipient shall
provide evidence to the Minister, to the Minister’s satisfaction, that it has
available funds to carry out the Project and continue operating for the
remainder of the Government Fiscal Year in which the claim is received by the
Minister, or for a period of six months from the day the claim is received by
the Minister, whichever is greater. No disbursement of the Contribution shall be
made prior to the Recipient providing such satisfactory evidence. If the
Recipient fails to satisfy such condition within one hundred and twenty (120)
days of the receipt of the first claim, the Minister may, at his/her discretion,
terminate the Agreement upon written notice.

 

 12 

 

 

6.1.2 Annual Pre-Disbursement. As a condition precedent to the first
disbursement of the Contribution in each Government Fiscal Year, the Recipient
shall provide evidence to the Minister, to the Minister’s satisfaction, that it
has available funds to carry out the Project and continue operating for that
Government Fiscal Year. No disbursement of the Contribution shall be made prior
to the Recipient providing such satisfactory evidence. If the Recipient fails to
satisfy such condition within one hundred and twenty (120) days of the beginning
of each Government Fiscal Year, the Minister may, at his discretion, terminate
the Agreement upon written notice.     6.1.3 *** and *** Strategy. Prior to the
first disbursement of the Contribution, the Recipient shall submit, to the
satisfaction of the Minister, a *** and *** plan that will outline all efforts
undertaken by the Recipient to *** and *** related to the Project. This plan
shall also include *** educational awareness training for employees. The
Recipient agrees to report annually on any material changes to this plan during
the Term.

 

6.2 Guarantor

 

6.2.1 Guarantee. In consideration of the Minister providing the Contribution,
the Guarantor guarantees the complete performance and fulfillment of every
obligation of the Recipient under this Agreement, including without limitation,
the completion of the Project in accordance with this Agreement. If the
Recipient fails to perform or otherwise satisfy any of its obligations related
to the Agreement, immediately after receiving a written demand from the
Minister, the Guarantor must perform or satisfy, or arrange for the performance
or satisfaction of, all outstanding obligations of the Recipient. The
Guarantor’s obligations under this Guarantee are as a primary obligor and not
only as a surety. The Minister is not required to resort to or exhaust any
recourse that it may have against the Recipient or any other person before being
entitled to make claim against the Guarantor. As a result of the forgoing, the
Guarantor or the Recipient may be compelled separately to perform any obligation
contained in this Agreement.     6.2.2 Taxes. Any payment to be made by the
Guarantor in respect of this Agreement shall be made free and clear of and
without deduction or withholding for or on account of any present and future
taxes, levies, imposts, stamp taxes, duties, charges, fees deductions,
withholdings, penalties or interest (collectively, “Taxes”) provided that if the
Guarantor is required to withhold or deduct any taxes from such payments, the
sum payable shall be increased as necessary so that after making all required
withholdings or deductions, the Minister receives an amount equal to the sum
he/she would have received had no such withholding or deduction been made.

 

 13 

 

 

6.2.3 Costs. The Guarantor agrees to reimburse the costs and expenses incurred
by the Minister in enforcing the guarantee under Paragraph 6.2(a).     6.2.4
Representations. The Guarantor represents to the Minister that it has the power
and authority, and has met all legal requirements to grant the guarantee under
Paragraph 6.2(a) and that such guarantee is enforceable against it in accordance
with its terms.

 

6.3 Benefits Commitments

 

The Recipient covenants and agrees to the following:

 

6.3.1 Strengthen Canada’s capability to respond to COVID-19 and future
pandemics.

 

  (a) to work with *** to ensure that any vaccine developed within the scope of
this Project will be accessible and available for the Canadian population on a
timely basis.   (b) to make *** to ensure that, once commercially available, the
vaccines will be made available globally.         (c) to work with the
Government of Canada and other parties, in good faith and using ***, to increase
domestic and global affordability and access to Resulting Products, in
accordance with relevant guidance and policies published by the World Health
Organization and the United Nations.

 

6.3.2 Regulatory Approval for Clinical Trials

 

(a) to demonstrate that it is securing regulatory approval to undertake clinical
trials, as outlined within Schedule 1 - Statement of Work, for its vaccine as
the Project progresses by providing, to the Minister, to the Minister’s
satisfaction, a copy of the following documents issued by Health Canada within
thirty (30) days of receipt by the Recipient:

 

 14 

 

 

 

  i. Clinical Trials Phase 1: No Objection Letter (NOL) from Health Canada: This
NOL will be provided to the Minister no later than thirty (30) days following
the Completion Date for Activity 1. For clarity, Phase I trials include the
initial safety studies on a new drug, including first administration of the
drugs into humans, usually conducted in healthy volunteers.         ii. Clinical
Trials Phase 2: No Objection Letter (NOL) from Health Canada: This NOL, or
Clinical Trial Authorization, will be provided to the Minister no later than the
Completion Date for Activity 2. For clarity, Phase II trials include clinical
trials to evaluate the potency of the drug in at risk subjects with medical
conditions to be prevented and to determine the side effects and risks
associated with the drug.



 

(b) If at any time the Recipient receives a Not Satisfactory Notice (NSN) from
Health Canada related to the Project, the Recipient will immediately inform the
Minister and the Minister may, at his discretion, terminate the Agreement. Any
Project Costs incurred by the Recipient after the date of the NSN will not be
eligible for reimbursement by the Minister.

 

6.3.3 Monitoring Progress of Clinical Trials

 

(a) to provide, upon request by the Minister, copies of the pre-clinical and
clinical documents submitted to Health Canada within the:       i. Clinical
Trial Application (CTA) for Phase 1; and   ii. Clinical Trial Application (CTA)
for Phase 2.       (b) that the Minister may share, at his/her discretion, share
any of the documentation listed above with governmental experts from the Public
Health Agency of Canada, the National Research Council, Health Canada and the
Canadian Institutes of Health Research for the purpose of validating progress
related to the Project.

 

6.3.4 Employment in Canada

 

  (a) to maintain twenty-five (25) FTEs in Canada and create an additional five
(5) FTEs in Canada by ***.   (b) to maintain thirty (30) FTEs in Canada until
***.   (c) to employ a minimum of *** total CO-OP Terms in Canada within ***.

 

 15 

 

 



6.3.5 *** and ***

 

  (a) to implement and submit to the Minister a *** and *** plan within *** of
the Execution Date, which will stipulate measurable goals and outcomes,
including baseline data, relating to this *** initiative. The Recipient will
report to the Minister annually on progress achieved for the Term.         (b)
to work to increase *** and training in Canada, and report annually to the
Minister on progress achieved for the Term.         (c) in addition to
increasing annual spending on training and corporate initiatives, to additional
skills training per employee, per year, for the Term.

 

6.3.6 Facilities Closure Mandatory Repayment

 

In the event of a closure of the Recipient’s Ottawa-based research facility
during the Term, all remedies available to the Minister as set out in the
Agreement may be exercised.

 

6.4 Work Outside of Canada

 

In consideration of the Minister providing the Contribution, subject to the
costs to be incurred as specified below, the Recipient may incur up to ***
percent (***%) of Eligible Supported Costs outside of Canada to ***. Any costs
above this threshold will be considered ineligible and will not be subject to
claim.

 

The Recipient will make best efforts to conduct all clinical trials in Canada
unless ***.

 

The Parties acknowledge *** and the Recipient’s preferred solution to have the
work conducted by Therapure Biopharma, a Canadian manufacturer as outlined in
Schedule 1 – Statement of Work. In the event that ***, the Recipient has
developed ***. All *** or *** taking place outside of Canada must be clearly
identified within Schedule 1 - Statement of Work. Any change to the Statement of
Work is subject to Ministerial consent, as per Subsection 6.6, which will not be
unreasonably withheld.

 

6.5 Annual Benefits Reporting

 

 16 

 

 

  (a) In addition to Schedule 4 - Reporting Requirements, on an annual basis and
for the Term, the Recipient shall provide information identifying the Project’s
achievements relative to planned outcomes and benefits, including:            
i. Number of FTEs created and maintained with average and range of salary
levels;     ii. Market share secured or captured;     iii. Composition of
workforce, including diversity and gender representation;     iv. Dollars spent
on gross Canadian R&D and gross global R&D;     v. Productivity improvement
levels;     vi. Number and details of post-secondary institution collaborations;
    vii. Number and activities of CO-OP positions; and     viii. Training
activities of the workforce.           (b) In addition to Schedule 4 - Reporting
Requirements, on an annual basis and for the Term, the Recipient shall provide
information on the Project derived benefits but not limited to information on:  
          i. Impact to the growth of the Canadian supply chain;     ii. New
intellectual property generated;     iii. Licenses granted under Subsection
11.4.2;     iv. R&D and product development levels as a function of revenue;    
v. Details of increased collaborations, including associated costs and
activities;     vi. Efforts to reduce environmental footprint;     vii. Efforts
to create opportunities for *** to scale and enter the *** ecosystem;     viii.
Details of internal Artificial Intelligence (AI) and Machine Learning (ML)
applications and processes; and     ix. Productivity improvement levels.

 

 17 

 

 

6.6 Amendment. The Recipient shall provide written notice to the Minister of any
changes which may have an impact on Schedule 1 – Statement of Work or on the
Benefits Commitments in accordance with 6.3 of this Agreement. The Recipient
shall provide to the satisfaction of the Minister sufficient written reasons to
justify modifications to the Agreement. At the Minister’s sole discretion, the
Minister may request a formal amendment to be executed by the Parties. The
Parties agree to negotiate in good faith such amendments. If, after following
the process in Schedule 5 – Resolution Process, failure to agree will result in
the Minister declaring an Event of Default in accordance with 14.1 of this
Agreement.     6.7 *** Termination. In the event the Recipient does not ***, the
Parties agree to discuss alternatives or to discuss *** termination of the
Agreement.

 

7. Government Funding

 

7.1 The Recipient represents that the list below states all funding from
federal, provincial, territorial or municipal governments in Canada (“Government
Funding”), requested or received by the Recipient or that the Recipient
currently expects to request or receive to cover any of the Eligible Supported
Costs as of the date of this Agreement. The list below excludes provincial and
federal investment tax credits.

 

Federal  $ 55,976,000 (SIF)     $1,000,000 (Industrial Research Assistance
Program)  Provincial  $0  Territorial  $0  Municipal  $0         Total 
$56,976,000 

 

7.2 The Recipient shall inform the Minister of any change to the amount of
Government Funding identified in Subsection 7.1. The Recipient shall also inform
the Minister of any provincial and federal investment tax credits, received or
expected to be received by the Recipient for the Eligible Supported Costs. Such
notice must be made promptly in writing, and in any case not later than thirty
(30) days following any change. In the event of additional Government Funding,
which results in a total amount of Government Funding in excess of the Total
Eligible Supported Costs, the Minister will have the right to either reduce the
Contribution to the extent that the Government Funding received by the Recipient
exceeds the Total Eligible Supported Costs or require the Recipient to repay the
Contribution hereunder equal to the amount that the Government Funding received
by the Recipient exceeds the Total Eligible Supported Costs in accordance with
Subsection 8.5.

 

 18 

 

 

7.3 In no instance will the total Government Funding (including SIF funding,
provincial and federal investment tax credits) towards Eligible Supported Costs
of the Project be allowed to exceed *** percent (***%) of total Eligible
Supported Costs.

 

8. Claims and Payments

 

8.1 Separate Records. The Recipient shall maintain accounting records that
account for the Contribution paid to the Recipient and the related Project
costs, separate and distinct from any other sources of funding.

 

8.2 Claims Procedures. The Minister will reimburse claims for Eligible Supported
Costs submitted for a Claim Period, provided there is no Event of Default and
the claims are:

 

  (a) submitted for each Claim Period, except for the first claim which will
start on the Eligibility Date;         (b) submitted within forty-five (45) days
of the end of each Claim Period;         (c) accompanied with details of all
costs being claimed according to Schedule 3 – Cost Principles, which have been
incurred by the Recipient and which will be substantiated by such documents as
may be required by the Minister and presented in accordance with the Activities
and the Milestones contained in Schedule 1 - Statement of Work;         (d)
certified, in a form satisfactory to the Minister, by the chief financial
officer of the Recipient or such other person considered satisfactory to the
Minister;         (e) adjusted, if necessary, by including a deduction for
expenses included in a previous claim which were not eligible expenses according
to the Eligible Supported Costs definition in this Agreement or which were not
paid by the Recipient;         (f) accompanied by a report containing:          
(i) the Recipient’s revised projections of the Project cash flows for the
current Government Fiscal Year;

 

 19 

 

 

    (ii) an identification of any planned or completed transfer to commercial
production, transfer outside of Canada, sale, lease or other disposal of
equipment funded in whole or in part by the Contribution;             (iii) an
itemized list of foreign sub-contracting costs, if any;             (iv) the
foreign exchange rates used in the claim;             (v) progress report as
specified in Subsection 1.2 of Schedule 4 - Reporting Requirements; and        
    (vi) such other information as the Minister may request from time to time.  
        (g) accompanied by a statement from the Recipient repeating and
confirming the representations set out in Section 10 of this Agreement as
required by Subsection 10.3, and a certification that there are no Events of
Defaults (and no state of facts exist which, with the giving of notice or the
passing of time, or both, would constitute an Event of Default);         (h)
substantially (± 20 percent (20%)) consistent with the cost estimates of
Schedule 1 - Statement of Work; and         (i) accompanied by the Recipient’s
travel policy (first claim only).

 

8.3 Final Claim Procedures. The Recipient shall submit, within forty-five (45)
days after the Project Completion Date, the final claim along with:

 



  (a) an itemized statement certified by the Recipient’s Senior Vice President
of Finance, or such other person considered satisfactory to the Minister,
attesting to the total Eligible Supported Costs for the Project incurred and
paid;         (b) a statement of the total Government Funding (federal,
provincial and municipal funding as well as tax credits) received or requested
to cover the Eligible Supported Costs of the Project; and         (c) a final
progress report on the Project, as more fully described in Subsection 1.3 of
Schedule 4 - Reporting Requirements.



 

 20 

 



 

8.4 Payment Procedures.

 

  (a) The Minister shall review and approve the documentation submitted by the
Recipient following the receipt of the Recipient’s claim and in the event of any
deficiency in the documentation, the Minister will notify the Recipient and the
Recipient shall immediately take action to address and rectify the deficiency.  
      (b) Subject to the maximum Contribution amounts set forth in Subsection
4.1 and all other conditions contained in this Agreement, the Minister shall pay
to the Recipient a percentage of the Eligible Supported Costs set forth in the
Recipient’s claim based on the sharing ratio identified in Paragraph 4.1 (a), in
accordance with the Minister’s customary practices.         (c) The Minister may
request at any time that the Recipient provide satisfactory evidence to
demonstrate that all Eligible Costs claimed have been paid.         (d) The
Minister may provide an advance payment to the Recipient, which will only be
provided if the need for the advance payment has been properly justified by the
Recipient, to the Minister’s satisfaction, and once the Pre-Disbursement
Conditions are met, as per Subsection 6.1.

 

  (i) The Minister shall review and approve the documentation submitted by the
Recipient with the request for advance payment. In the event of any deficiency
in the documentation, the Minister shall notify the Recipient and the Recipient
shall immediately take action to address and rectify the deficiency.        
(ii) Advance payments will need to be reconciled, and adjustments to subsequent
disbursements may be made as necessary. Under no circumstance, will three
consecutive advance payments be made to the Recipient without the submission of
an advance reconciliation to demonstrate the expenditures paid for using funds
received through the advance payment. For greater clarity, a third consecutive
payment will not be made until a reconciliation has been approved for the first
advance payment.

 



8.5 Overpayment by Minister. Where the Minister determines that the amount of
the Contribution disbursed exceeds the amount to which the Recipient is
entitled, the Recipient shall repay to the Minister, promptly and no later than
thirty (30) days from notice from the Minister, the amount of the overpayment
together with interest at the Interest Rate from the date of the notice to the
day of payment to the Minister in full. Any such amount is a debt due to Her
Majesty and is recoverable as such.

 



 21 

 

 

9. Reporting, Monitoring, Audit and Evaluation

 

9.1 Reports. The Recipient agrees to provide the Minister with the reports as
described in Schedule 4 - Reporting Requirements, to the Minister’s
satisfaction.

 

9.2 Additional Information. Upon request of the Minister and at no cost to the
Minister, the Recipient shall promptly elaborate upon any report submitted or
provide such additional information as may be requested.

 

9.3 Minister’s Right to Audit Accounts and Records. The Recipient shall, at its
own expense, and until the end of the Recipient Fiscal Year that ends seven (7)
years after the fiscal year of the date on which they were created, maintain and
preserve in Canada and make available for audit and examination by the Minister
or the Minister’s representatives all books, accounts and records, *** and all
other documentation relating to this Agreement or the Project held by the
Recipient and ***, and of the information necessary to ensure compliance with
the terms and conditions of this Agreement, including repayment to the Minister.
The Minister will have the right to conduct such audits at the Minister’s
expense as may be considered necessary.

 

9.4 Auditor General Rights. The Recipient recognizes, acknowledges and accepts
that the Auditor General of Canada may, at the Auditor General’s cost, after
consultation with the Recipient, conduct an inquiry under the authority of
subsection 7.1 (1) of the Auditor General Act in relation to any funding
agreement (as defined in subsection 42 (4) of the Financial Administration Act)
with respect to the use of the Contribution received.

 

For the purposes of any such inquiry undertaken by the Auditor General, the
Recipient shall provide, upon request and in a timely manner, to the Auditor
General or anyone acting on behalf of the Auditor General,

 

  (a) all records held by the Recipient, its Affiliated Persons, agents or
contractors relating to this Agreement and the use of the Contribution provided
under this Agreement; and         (b) such further information and explanations
as the Auditor General, or anyone acting on behalf of the Auditor General, may
request relating to this Agreement or the use of the Contribution.

 



 22 

 

 

9.5 Access to Records. The Recipient shall ensure that its agents, employees,
assigns, contractors, and Affiliated Persons provide to the Minister or the
Auditor General or their authorized representatives records and other
information that are in possession of those agents, employees, assigns,
contractors, and Affiliated Persons and that relate to this Agreement or to the
use of the Contribution, ***. Upon request of the Minister, the Recipient shall
provide the Minister with copies of documentation received from agents and
contractors relating to this Agreement or to the use of the Contribution.

 

9.6 Access to Premises. The Recipient and its Affiliated Persons shall, upon
reasonable notice, provide the representatives of the Minister reasonable access
to premises to inspect and assess the progress of the Project or any element
thereof and supply promptly on request such data relating to the Project as the
Minister may reasonably require for statistical or Project evaluation purposes.

 

9.7 Evaluation. The Recipient shall, at its own expense, participate in the
preparation of case studies reporting on the outcomes of the Project, to be
completed by the Minister or the Minister’s agents, in order to assist in the
Minister’s preparation of an overall evaluation of the value and effectiveness
of SIF.

 

10. Representations, Warranties and Covenants

 



10.1 Representations. The Recipient represents and warrants that:

 

  (a) it is duly incorporated under Canadian law and validly existing and in
good standing and has the power and authority to carry on its business, to hold
property and to enter into this Agreement and undertakes to take all necessary
action to maintain itself in good standing, to preserve its legal capacity and
to remain incorporated in a Canadian jurisdiction;         (b) signatories to
the Agreement have been duly authorized to execute and deliver this Agreement;  
      (c) the execution, delivery and performance of this Agreement have been
duly and validly authorized and that when executed and delivered, the Agreement
will constitute a legal, valid and binding obligation enforceable in accordance
with its terms;         (d) it is under no obligation or prohibition, nor is it
subject to or threatened by any actions, suits or proceedings that could or
would prevent compliance with the Agreement. The Recipient shall inform the
Minister forthwith of any such occurrence;

 



 23 

 

 

  (e) the execution and delivery of this Agreement and the performance by the
Recipient of its obligations hereunder will not, with or without the giving of
notice or the passage of time or both:

 

  (i) violate the provisions of the Recipient’s by-laws, any other corporate
governance document subscribed to by the Recipient or any resolution of the
Recipient;         (ii) violate any judgment, decree, order or award of any
court, government agency, regulatory authority or arbitrator; or         (iii)
conflict with or result in the breach or termination of any material term or
provision of, or constitute a default under, or cause any acceleration under,
any license, permit, concession, franchise, indenture, mortgage, lease,
equipment lease, contract, deed of trust or any other instrument or agreement by
which it is bound;

 

  (f) it has obtained or will obtain all necessary licences and permits in
relation to the Project,  which satisfy the requirements of all regulating
bodies of appropriate jurisdiction;         (g) it owns or holds sufficient
rights in any Intellectual Property required to carry out the Project; and,    
    (h) the description of the Project in Schedule 1 - Statement of Work is
complete and accurate.

 

10.2 Covenants. The Recipient covenants and agrees that:

 

  (a) it is solely responsible for providing or obtaining the funding, in
addition to the Contribution, required to carry out the Project and the
fulfilment of the Recipient’s other obligations under this Agreement;        
(b) no Material Change within the control of the Recipient will be made without
the prior written consent of the Minister. In the event that the Minister does
not consent to such a Material Change, the Minister may exercise the remedies
set out in Subsection 14.3;         (c) no Change in Control will be made
without the prior written consent of the Minister.

 



 24 

 

 

    (i) In the case where the Recipient is a private company, the Recipient
shall notify the Minister, in writing, no later than thirty (30) days prior to
the date from which the Recipient expects to have a Change in Control, and the
Minister will confirm no later than thirty (30) days after receiving
notification from the Recipient if it consents to the Change in Control. Subject
to subsection 17.13, consent will not be unreasonably withheld.           (ii)
In the case where the Recipient is a public company, the Recipient shall notify
the Minister, in writing, of any Change in Control no later than thirty (30)
days following any Change in Control.           (iii) Prior to providing
consent, the Minister may, as a result of notification of the Change in Control,
require additional due diligence to determine the impacts of the Change in
Control, such as the following, but not be limited to: the legal status of the
Recipient pursuant to the Strategic Innovation Fund’s program terms and
conditions; the impact on the recipient’s finances and the Project to ensure
that the Recipient is able to complete the Project; and, any other
considerations that may emerge. The purpose of the due diligence is to ensure
that the Minister can fully evaluate any additional considerations that were not
identified at the time of authorizing the funding. In the event that the
Minister does not consent to such a Change in Control, the Minister may exercise
the remedies set out in Subsection 14.3;         (d) it shall retain possession
and control of all Project Assets the cost of which has been contributed to by
the Minister under the Agreement, and the Recipient shall not, except to the
extent permitted in Section 11, Dispose of the same without the prior written
consent of the Minister, other than in the ordinary course of business where the
aggregate book value of such Project Assets for each occurrence is no greater
than *** dollars ($***);         (e) it shall, in advance and in writing, and
subject to Paragraphs 10.2 (c) and (d) of this Agreement, notify the Minister in
the event of any Acquisition or Divestiture. In the case where the Recipient is
a public company, the Recipient shall notify the Minister in writing of any
Acquisition or Divestiture contemporaneously with any press release, or filing
of a public regulatory notice in respect of such Acquisition or Divestiture;    
    (f) that it shall not make any dividend payments or other shareholder
distributions that would prevent it from implementing the Project or satisfying
any other of the Recipient’s obligations under this Agreement, including,
without limitation, the making of repayments to the Minister hereunder;        
(g) it shall comply with the federal visibility requirements set out in Schedule
2 - Communications Obligations; and         (h) it shall comply with all laws
and regulations applicable to it.

 



 25 

 

 

10.3 Renewal of Representations. It is a condition precedent to any disbursement
under this Agreement that the representations, warranties and covenants
contained in this Agreement are true at the time of payment and that the
Recipient is not in default of compliance with any terms of this Agreement.

 

11. Intellectual Property

 

11.1 Background Intellectual Property. The Recipient must own the Background
Intellectual Property or hold sufficient Background Intellectual Property Rights
to permit the Project to be carried out.

 

11.2 Project Intellectual Property and Improvements. For the Term, the Recipient
must exclusively own, and retain ownership thereof in Canada, the Project
Intellectual Property, the Project Intellectual Property Rights and its
improvements to products, processes and equipment as a result of the Project,
unless otherwise agreed to by the Minister.

 

11.3 Exploitation of Project Intellectual Property. Unless otherwise agreed to
by the Minister, the Recipient must own or have sufficient Intellectual Property
Rights to use the Project Intellectual Property and to make, construct, cause
the construction, sell and cause the sale of the Resulting Products.

 

11.4 License of Project Intellectual Property and Background Intellectual
Property.

 

11.4.1 Restriction on Licenses. Except as provided in Subsection 11.4.2 and
Subsection 11.4.4, the Recipient agrees not to grant any right or license to any
of the Project Intellectual Property or Background Intellectual Property without
the prior written consent of the Minister, which will not be unreasonably
withheld.

 



 26 

 

 

 

11.4.2 Permitted Licenses Without Consent. If all the requirements in Subsection
11.4.3 are satisfied, the Recipient may grant a right or license to any of the
Project Intellectual Property or Background Intellectual Property provided that
one or more of the following conditions is met:

 

  (a) the right or license is non-exclusive and for the purpose of ***;   (b)
the right or license is non-exclusive to a licensee that is an entity that ***;
  (c) the right or license is a non-exclusive or end-user license in conjunction
with ***; and   (d) the right or license is non-exclusive and results in the
manufacturing of Resulting Products in a jurisdiction ***

 

11.4.3 Requirements For Licenses Without Consent. The requirements (for the
purposes of Subsection 11.4.2) are:

 

  (a) the right or license cannot prevent the Recipient from fulfilling its
obligations in this Agreement; and   (b) the right or license cannot restrict
access, in any way, to vaccines in response to COVID-19 or Resulting Products in
Canada or by Canadians.

 

11.4.4 Clarification Regarding Background Intellectual Property. Notwithstanding
Subsections 11.4.1, 11.4.2 and 11.4.3, the parties acknowledge that the
Background Intellectual Property includes Intellectual Property which is used by
Recipient in programs other than the Project and nothing herein shall limit the
Recipient’s ability to use, commercialize and/or exploit the Background
Intellectual Property, including licensing it to third parties, outside of and
separate from the Project in a manner that would not restrict the development,
commercialization or exploitation of the Project Intellectual Property or
making, constructing or selling Resulting Products by the Recipient.

 

11.5 Protection of Project Intellectual Property. The Recipient shall take
appropriate steps to protect and enforce the Project Intellectual Property. The
Recipient shall provide information to the Minister in that regard, upon
request.

 

11.6 Crown Ownership of Intellectual Property. The Crown will not have an
ownership interest in the Project Intellectual Property nor will the Crown
acquire new rights in Background Intellectual Property by virtue solely of
having provided the Contribution. Rights attributed to the Crown in any other
way including under the Public Servants Inventions Act are not in any way
affected by this Agreement.

 

11.7 Intellectual Property Strategy. The Recipient will develop an Intellectual
Property (IP) strategy that will be shared with the Minister within six (6)
months of the execution date of the Agreement. This strategy will support the
creation and retention of Intellectual Property ownership in Canada; include
training for employees that increases Intellectual Property educational
awareness and identify any planned Intellectual Property training activities;
include a plan to commercialize vaccines domestically, including Intellectual
Property commercialization activities, such as licensing, and anticipated
collaboration activities, if any; and include a current list of Background
Intellectual Property. The Recipient agrees to report annually on any changes to
this strategy during ***and for a period of *** years thereafter.

 



 27 

 

 

11.8 Project Intellectual Property Use in Response to COVID-19. The Minister may
require the Recipient to grant a license on commercially reasonable terms to use
the (i) Project Intellectual Property and Project Intellectual Property Rights;
and (ii) Background Intellectual Property and Background Intellectual Property
Rights owned by the Recipient or, licensed by the Recipient with the *** upon
written request from the Minister, but only to the extent necessary to ensure a
sufficient domestically-sourced supply of vaccines in response to COVID-19
should the Recipient be unable to ensure such a supply.

 

12. Environmental and Other Requirements

 

12.1 The Recipient represents that the Project is not a “designated project” or
is not a “project” under the applicable federal environmental and impact
legislation.

 

12.2 The Recipient shall, in respect of the Project, comply with all federal,
provincial, territorial, municipal and other applicable laws, including but not
limited to, statutes, regulations, by-laws, rules, orders, ordinances and
decrees governing the Recipient or the Project, or both, relating to
environmental protection and the successful implementation of and adherence to
any mitigation measures, monitoring or follow-up program that may be prescribed
by the Minister or other federal, provincial, territorial, municipal tribunals
or bodies, and certifies to the Minister that it has done so to date.

 

12.3 The Recipient will provide the Minister with reasonable access to any
Project site for the purpose of ensuring that the terms and conditions of any
environmental approval are met, and that any mitigation, monitoring or follow-up
measure required has been carried out.

 

12.4 If as a result of changes to the Project or otherwise, an environmental or
impact assessment or a subsequent determination is required for the Project, the
Minister and the Recipient agree that the Minister’s obligations under this
Agreement will be suspended from the moment that the Minister informs the
Recipient, until (i) a decision statement has been issued to the Recipient or,
if applicable, the Minister has decided that the Project is not likely to cause
significant adverse environmental effects or the Governor in Council has decided
that the significant adverse environmental effects are justified in the
circumstances, and (ii) if required, an amendment to this Agreement has been
signed, setting out any conditions included in the decision statement.

 



 28 

 

 

12.5 Aboriginal consultation. The Recipient acknowledges that the Minister’s
obligation to pay the Contribution is conditional upon Her Majesty satisfying
any obligation that Her Majesty may have to consult with or to accommodate any
Aboriginal groups, which may be affected by the terms of this Agreement.

 

12.6 Official Languages. The Recipient agrees that any public acknowledgement of
the Minister’s public support for the Project will be expressed in both official
languages.

 

13. Indemnification and Limitation of Liability

 

13.1 Indemnification. Except for any claims arising from the gross negligence
of, or willful misconduct by, the Minister’s employees, officers, agents or
servants, the Recipient agrees, at all times, to indemnify and save harmless,
the Minister and any of his officers, servants, employees or agents from all and
against all claims and demands, actions, suits or other proceedings (and all
losses, costs and damages relating thereto) by whomsoever made, brought or
prosecuted (all of the foregoing collectively, the “Claims”), where such Claims
are asserted or arise from the Minister being a Party to this Agreement and
exercising his rights and performing his obligations under this Agreement, to
the extent such Claims result from:

 

  (a) the Project, its operation, conduct or any other aspect thereof;        
(b) the performance or non-performance of this Agreement, or the breach or
failure to comply with any term, condition, representation or warranty of this
Agreement by the Recipient, its Affiliated Persons, its officers, employees and
agents, or by a third party retained by the Recipient for the purpose of
carrying out the Project ***;         (c) the design, construction, operation,
maintenance and repair of any part of the Project; or,         (d) any omission
or other wilful or negligent act or delay of the Recipient, its Affiliated
Person or a third party retained by the Recipient for the purpose of carrying
out the Project ***.

 



13.2 Limitation of Liability. Notwithstanding anything to the contrary contained
herein, the Minister shall not be liable for any direct, indirect, special or
consequential damages of the Recipient nor for the loss of revenues or profits
arising from, based upon, occasioned by or attributable to the execution of this
Agreement, regardless of whether such a liability arises in tort (including
negligence), contract, fundamental breach or breach of a fundamental term,
misrepresentation, breach of warranty, breach of fiduciary duty, indemnification
or otherwise.

 



 29 

 

 

13.3 Her Majesty, her agents, employees and servants will not be held liable in
the event the Recipient enters into a loan, a capital or operating lease or
other long-term obligation in relation to the Project for which the Contribution
is provided.

 

14. Default and Remedies

 

14.1 Event of Default. The Minister may declare that an Event of Default has
occurred if:

 

  (a) the Recipient has failed or neglected to pay Her Majesty any amount due in
accordance with this Agreement;         (b) the Project is not completed in
accordance with Schedule 1 – Statement of Work to the Minister’s satisfaction by
the Project Completion Date or the Project is abandoned in whole or in part;    
    (c) the Recipient has not, in the opinion of the Minister, met or satisfied
a term, covenant or condition of this Agreement;         (d) the Recipient
becomes bankrupt or insolvent, goes into receivership, or takes the benefit of
any statute, from time to time in force, relating to bankrupt or insolvent
debtors;         (e) an order is made or the Recipient has passed a resolution
for the winding up or dissolution of the Recipient, or the Recipient is
dissolved or wound up;         (f) the Recipient has, in the opinion of the
Minister, ceased to carry on business or has sold all or substantially all of
its assets or enters into a letter of intent or binding obligation to sell all
or substantially all of its assets;         (g) the Recipient has not met or
satisfied a term or condition under any other contribution agreement or
agreement of any kind with Her Majesty;         (h) the Recipient fails to
fulfill any of the contractual obligations set out in this Agreement;

 



 30 

 

 

  (i) a representation, covenant, warranty or statement contained herein or in
any document, report or certificate delivered to the Minister hereunder or in
connection therewith is false or misleading at the time it was made; and        
(j) the Recipient fails to comply with the obligations regarding audit and
evaluation, as set out in Section 9.

 

14.2 Notice and Rectification Period. Except in the case of an Event of Default
under paragraphs (d), (e) and (f) of Subsection 14.1 above, the Minister will
not declare that an Event of Default has occurred unless the Parties have
attempted to resolve the issue in accordance with Schedule 5 – Resolution
Process. If the Parties are unable to resolve this issue, the Minister may give
written notice to the Recipient of the occurrence which, in the Minister’s
opinion, constitutes an Event of Default and the Recipient fails, within thirty
(30) days of receipt of the notice, either to correct the condition or event or
demonstrate, to the satisfaction of the Minister that it has taken such steps as
are necessary to correct the condition, failing which the Minister may declare
that an Event of Default has occurred.

 

14.3 Remedies on Default. If, after following the process in Schedule 5 –
Resolution Process, the Minister declares that an Event of Default has occurred,
the Minister may immediately exercise one or more of the following remedies, in
addition to any remedy available at law:

 

  (a) suspend or terminate any obligation by the Minister to contribute or
continue to contribute to the Eligible Supported Costs including any obligation
to pay any amount owing prior to the date of such suspension;         (b)
require the Recipient to repay to the Minister all or part of the Contribution
paid by the Minister, together with interest from the day of demand at the
Interest Rate;         (c) require the Recipient to pay the Minister the total
of all amounts required to be repaid pursuant to this Agreement less any amount
already repaid to the Minister together with interest from the day of demand at
the Interest Rate;         (d) terminate the Agreement; and         (e)

post a notice on a Government of Canada website disclosing that the Recipient
has committed an Event of Default under the provisions of this Agreement and
describing generally the remedies, if any, that the Minister has accordingly
exercised.

 



 31 

 

 

14.4 The Recipient acknowledges the policy objectives served by the Minister’s
agreement to make the Contribution, that the Contribution comes from the public
monies, and that the amount of damages sustained by Her Majesty in an Event of
Default is difficult to ascertain and therefore, that it is fair and reasonable
that the Minister be entitled to exercise any or all of the remedies provided
for in this Agreement and to do so in the manner provided for in this Agreement,
if an Event of Default occurs.

 

15. Miscellaneous

 

15.1 Compliance with Lobbying Act. The Recipient warrants and represents:

 

  (a) that it has filed all Lobbying Act returns required to be filed in respect
of persons employed by the Recipient who communicate and/or arrange meetings
with Public Office Holders as part of their employment duties, and that it will
continue to do so;         (b) that it has not contracted with any person to
communicate and/or arrange meetings with Public Office Holders for remuneration
that is or would be contingent in any way upon the success of such person
arranging meetings with Public Office Holders, or upon the approval of the
Recipient’s application for SIF funding, or upon the amount of SIF funding paid
or payable to the Recipient under this Agreement;         (c)

that it will not contract with any person to communicate and/or arrange meetings
with Public Office Holders for remuneration that is or would be contingent upon
the success of such person arranging meetings with Public Office Holders, or
upon the amount of SIF funding paid or payable to the Recipient under this
Agreement;

        (d) all persons who are or have been contracted by the Recipient to
communicate and/or arrange meetings with Public Office Holders in respect of
this Agreement are in full compliance with the registration and other
requirements of the Lobbying Act; and         (e) it shall at all times ensure
that any persons contracted to communicate and/or arrange meetings with Public
Office Holders in respect of the Agreement are in full compliance with the
requirements of the Lobbying Act.

 



 32 

 

 

15.2 Members of Parliament. The Recipient represents and warrants that no member
of the House of Commons will be admitted to any share or part of this Agreement
or to any benefit to arise therefrom. No person who is a member of the Senate
will, directly or indirectly, be a party to or be concerned in this Agreement.

 

15.3 Compliance with Post-Employment Provisions. The Recipient confirms that no
current or former public servant or public office holder to whom the Values and
Ethics Code for the Public Service, the Values and Ethics Code for the Public
Sector, the Policy on Conflict of Interest and Post-Employment or the Conflict
of Interest Act apply, will derive a direct benefit from this Agreement unless
the provision or receipt of such benefits is in compliance with such legislation
and codes.

 

15.4 The Recipient acknowledges that the representations and warranties in this
section are fundamental terms of this Agreement. In the event of breach of
these, the Minister may exercise the remedies set out in Subsection 14.3.

 

16. Confidentiality

 

16.1 Consent Required. Subject to Schedule 2 - Communications Obligations, the
Access to Information Act, the Privacy Act and the Library and Archives Act of
Canada, each Party shall keep confidential and shall not without the consent of
the other Party disclose the contents of the Agreement and the documents
pertaining thereto, whether provided before or after the Agreement was entered
into, or of the transactions contemplated herein.

 

16.2 International Dispute. Notwithstanding Subsection 16.1 of this Agreement,
the Recipient waives any confidentiality rights to the extent such rights would
impede Her Majesty from fulfilling her notification obligations to a world trade
panel for the purposes of the conduct of a dispute, in which Her Majesty is a
party or a third party intervener. The Minister is authorized to disclose the
contents of this Agreement and any documents pertaining thereto, whether
predating or subsequent to this Agreement, or of the transactions contemplated
herein, where in the opinion of the Minister, such disclosure is necessary to
the defence of Her Majesty’s interests in the course of a trade remedy
investigation conducted by a foreign investigative authority, and is protected
from public dissemination by the foreign investigative authority. The Minister
shall notify the Recipient of such disclosure.

 



 33 

 

 

16.3 Financing, Licensing and Subcontracting. Notwithstanding Subsection 16.1 of
this Agreement, the Minister hereby consents to the Recipient disclosing this
Agreement, and any portion or summary thereof, for any of the following
purposes:

 

  (a) securing additional financing or complying with laws or regulations
governing the Recipient or the Guarantor or the requirements of any stock
exchange on which the shares of the Guarantor are traded;         (b) licensing
for commercial exploitation; or         (c) confirming to agents, contractors
and subcontractors of the Recipient that all agents, contractors and
subcontractors must agree to provide the Minister and the Auditor-General with
access to their records and premises, provided that any person to whom this
Agreement or any portion or summary thereof is disclosed shall execute a
non-disclosure agreement prior to such disclosure.

 

16.4 Repayments. Notwithstanding Subsection 16.1 of this Agreement, the Minister
may disclose any information relating to the amount of each repayment made by
the Recipient whether due or paid.

 

17. General

 

17.1 Debt due to Canada. Any amount owed to Her Majesty under this Agreement
shall constitute a debt due to Her Majesty and shall be recoverable as such.
Unless otherwise specified herein, the Recipient agrees to make payment of any
such debt forthwith on demand.

 

17.2 Interest. Debts due to Her Majesty will accrue interest in accordance with
the Interest and Administrative Charges Regulations, in effect on the due date,
compounded monthly on overdue balances payable, from the date on which the
payment is due, until payment in full is received by Her Majesty. Any such
amount is a debt due to Her Majesty and is recoverable as such.

 

17.3 Set-off Rights of Minister. Without limiting the scope of the set-off
rights provided for under the Financial Administration Act, it is understood
that the Minister may set off against the Contribution any amounts owed by the
Recipient to the Minister under legislation or contribution agreements and the
Recipient shall declare to the Minister all amounts outstanding in that regard
when making a claim under this Agreement.

 

17.4 No Assignment of Agreement. No Party shall assign the Agreement or any part
thereof without the prior written consent of the Minister. Any attempt by a
Party to assign this Agreement or any part thereof, without the express written
consent of the Minister, is void.

 



 34 

 

 

17.5 Annual Appropriation. Any payment by the Minister under this Agreement is
subject to there being an appropriation for the Government Fiscal Year in which
the payment is to be made; and to cancellation or reduction in the event that
departmental funding levels are changed by Parliament. If the Minister is
prevented from disbursing the full amount of the Contribution due to a lack or
reduction of appropriation or departmental funding levels, the Minister and the
Recipient agree to review the effects of such a shortfall in the Contribution on
the implementation of this Agreement.

 

17.6 Successors and Assigns. This Agreement is binding upon the Recipient, its
successors and permitted assigns.

 

17.7 Event of Force Majeure. The Recipient will not be in default by reason only
of any failure in the performance of the Project in accordance with Schedule 1 –
Statement of Work if such failure arises without the fault or negligence of the
Recipient and is caused by any event of Force Majeure.

 

17.8 Applicable Law. This Agreement will be interpreted in accordance with the
laws of the province of Ontario and federal laws of Canada applicable therein.
The word “law” used herein has the same meaning as in the Interpretation Act, as
amended.

 

17.9 Dispute Resolution. If a dispute arises concerning the application or
interpretation of this Agreement, the Parties will attempt to resolve the matter
through good faith negotiation, and may, if necessary and the Parties consent in
writing, resolve the matter through mediation or arbitration by a mutually
acceptable mediator or by arbitration in accordance with the Commercial
Arbitration Code set out in the schedule to the Commercial Arbitration Act
(Canada), as amended, and all regulations made pursuant to that Act.

 

17.10 No Amendment. No amendment to this Agreement shall be effective unless it
is made in writing and signed by the Parties hereto.

 

17.11 Contribution Agreement Only. This Agreement is a contribution agreement
only, not a contract for services or a contract of service or employment, and
nothing in this Agreement, the Parties relationship or actions is intended to
create, or be construed as creating, a partnership, employment or agency
relationship between them. The Recipient is not in any way authorized to make a
promise, agreement or contract and to incur any liability on behalf of Her
Majesty or to represent itself as an agent, employee or partner of Her Majesty,
including in any agreement with a third party, nor shall the Recipient make a
promise, agreement or contract and incur any liability on behalf of Her Majesty,
and the Recipient shall be solely responsible for all deductions and remittances
required by law in relation to its employees.

 



 35 

 

 

17.12 No Waiver. The rights and remedies of the Minister under this Agreement
shall be cumulative and not exclusive of any right or remedy that he or she
would otherwise have. The fact that the Minister refrains from exercising a
remedy he or she is entitled to exercise under this Agreement will not
constitute a waiver of such right and any partial exercise of a right will not
prevent the Minister in any way from later exercising any other right or remedy
under this Agreement or other applicable law.

 

17.13 Consent of the Minister. Whenever this Agreement provides for the Minister
to render a decision or for the Recipient to obtain the consent or agreement of
the Minister, such decision shall be reasonable on the facts and circumstance
and such consent or agreement will not be unreasonably withheld but the Minister
may make the issuance of such consent or agreement subject to reasonable
conditions.

 

17.14 No conflict of interest. The Recipient and its Affiliated Persons,
consultants and any of their respective advisors, partners, directors, officers,
shareholders, employees, agents and volunteers shall not engage in any activity
where such activity creates a real, apparent or potential conflict of interest
in the sole opinion of the Minister, with the carrying out of the Project. For
greater certainty, and without limiting the generality of the foregoing, a
conflict of interest includes a situation where anyone associated with the
Recipient owns or has an interest in an organization that is carrying out work
related to the Project.

 

17.15 Disclose potential conflict of interest. The Recipient shall disclose to
the Minister without delay any actual or potential situation that may be
reasonably interpreted as either a conflict of interest or a potential conflict
of interest.

 

17.16 Severability. Any provision of this Agreement which is prohibited by law
or otherwise deemed ineffective will be ineffective only to the extent of such
prohibition or ineffectiveness and will be severable without invalidating or
otherwise affecting the remaining provisions of the Agreement.

 

17.17 Signature in Counterparts. This Agreement may be signed in counterparts
and such counterparts may be delivered by acceptable electronic transmission,
including portable document format (PDF), each of which when executed and
delivered is deemed to be an original, and when taken together, will constitute
one and the same Agreement.

 

17.18 Currency. Unless otherwise indicated, all dollar amounts referred to in
this Agreement are to the currency of Canada.

 

17.19 Tax. The Recipient acknowledges that financial funding from government
programs may have tax implications for its organization and that advice should
be obtained from a qualified tax professional.

 



 36 

 

 

18. Contact Information & Notices

 

18.1 Form and Timing of Notice. Any notice or other communication under this
Agreement shall be made in writing. The Minister or the Recipient may send any
written notice by any pre-paid method, including regular or registered mail,
courier or email. Notice will be considered as received upon delivery by the
courier, upon the Party confirming receipt of the email or one (1) day after the
email is sent, whichever the sooner or five (5) calendar days after being
mailed.

 

18.2 Any notices to the Minister in fulfillment of obligations such as claims,
reporting, and any other documents stipulated under this Agreement, will be
addressed to:

 

Strategic Innovation Fund

Attn: Senior Director

8th Floor

235 Queen Street

Ottawa, Ontario K1A 0H5

Fax No: (613) 954-5649

Email address: to be provided by SIF upon request from the Recipient.

 

Notwithstanding the foregoing, claims forms will not be sent by email unless
otherwise agreed to in writing by the Minister.

 

18.3 Any notices to the Recipient will be addressed to:

 

Variation Biotechnologies Inc.

Attn: Senior Vice President, Business Development

Address: 310 Hunt Club Road #201

Ottawa, Ontario

K1V 1C1

Email address: to be provided by the Recipient to SIF.

 



Any notices to the Guarantor will be addressed to:

VBI Vaccines Inc.

Attn: Chief Executive Office

Address: 222 Third Street, Suite 2241

Cambridge, Massachusetts

02142

Email address: to be provided by the Recipient to SIF.

 

18.4 Change of Contact Information. Each of the Parties may change the address,
which they have stipulated in this Agreement by notifying in writing the other
Party of the new address, and such change shall be deemed to take effect fifteen
(15) calendar days after receipt of such notice.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 37 

 

 



IN WITNESS WHEREOF the Parties hereto have executed this Agreement through duly
authorized representatives.

 

HER MAJESTY THE QUEEN IN RIGHT OF CANADA

as represented by the Minister of Industry

 

Per:

/s/ Colette Kaminsky

   September 15, 2020         Date     Strategic Innovation Fund         Colette
Kaminsky, Director General      

 

Variation Biotechnologies Inc.

 

Per:   /s/ Adam Buckley    September 16, 2020         Date     Adam Buckley,
Senior Vice President, Business Development     I have the authority to bind the
Corporation.      

 

VBI Vaccines Inc.

 

Per:  /s/ Jeff Baxter     September 16, 2020         Date     Jeff Baxter, Chief
Executive Officer         I have the authority to bind the Corporation.      

 

 38 

 

 

SCHEDULE 1 - STATEMENT OF WORK (SOW)

 

[Omitted]

 

 39 

 

 

SIF AGREEMENT NO. 812-815774

 

SCHEDULE 2 - COMMUNICATIONS OBLIGATIONS

 

[Omitted]

 

 40 

 

 

SIF AGREEMENT NO. 812-815774

 



SCHEDULE 3 - COST PRINCIPLES

 

[Omitted]

 

 41 

 

 

SIF AGREEMENT NO. 812-815774

 

SCHEDULE 4 - REPORTING REQUIREMENTS

 

[Omitted]

 

 42 

 

 

SIF AGREEMENT NO. 812-815774

 

SCHEDULE 5 – RESOLUTION PROCESS

 

[Omitted]

 



 43 

